


Exhibit 10(u)
POST-TERMINATION AGREEMENT
AND COVENANT NOT TO COMPETE
This Post-Termination Agreement and Covenant Not to Compete (this "Agreement")
is entered into as of January 31, 2014 by and between Wal-Mart Canada Corp.
("Walmart Canada"), an indirect wholly-owned subsidiary of Wal-Mart Stores, Inc.
(collectively with its subsidiaries and affiliates, "Walmart") and David
Cheesewright ("Associate").
RECITALS
WHEREAS, the Associate: (a) is being promoted from his existing position of
Executive Vice President, President and Chief Executive Officer, EMEA Region
(the "Promotion"); and (b) will receive a restricted stock unit award of U.S.D.
$1.5 million of shares of Walmart common stock and performance share unit awards
of U.S.D. $4.5 million of shares of Walmart common stock (collectively, the
"Equity Awards"); and
 
WHEREAS, as consideration for and as a condition of: (a) Associate receiving the
Promotion; and (b) receiving the Equity Awards (collectively, the "Special
Items"), Associate is required to execute and deliver this Agreement to Walmart;
and
 
WHEREAS, the parties agree that this Agreement shall supersede and replace in
its entirety the Service Agreement between the Associate and Asda House Limited,
as amended by the Amendment to the Service Agreement between the Associate and
Asda House Limited dated October 2010 (collectively, the "Prior Agreements").

AGREEMENT
NOW, THEREFORE, in consideration of the premises and the acknowledgments,
covenants, representations, warranties and agreements contained herein and for
other good and valuable consideration, including but not limited to the Special
Items being conveyed to Associate by Walmart and Walmart Canada, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1.  ACKNOWLEDGMENTS.  As part of this Agreement, the parties specifically
acknowledge that:
(A) Walmart is a major retail operation, with stores located throughout the
United States, territories of the United States, Canada, the United Kingdom, and
other countries;
(B) Associate has served as Executive Vice President, President and Chief
Executive Officer, EMEA Region, which appointment was made by the Walmart Board
of Directors and which position is a key officer position and Associate will
become Executive Vice President, President and Chief Executive Officer, Walmart
International, effective February 1, 2014, which is a promotion and a key
officer position appointed by the Walmart Board of Directors;
(C) As an essential part of its business, Walmart and Walmart Canada have
cultivated, established and maintained long-term customer and vendor
relationships and goodwill and competitive advantages, which are difficult to
develop and maintain, have required and continue to require a significant
investment of time, effort, and expense, and that can suffer significantly and
irreparably upon the departure of key officers, regardless of whether the
officer has been personally involved in developing or maintaining the
relationships, goodwill or competitive advantages;
(D) In the development of their business, Walmart and Walmart Canada have
expended a significant amount of time, money, and effort in developing,
maintaining, and protecting private, sensitive, confidential, proprietary, and
trade secret information including but not limited to, information regarding
Walmart's and Walmart Canada's products or services, strategies, research and
development efforts, logistics, transportation, selling and delivery plans,
geographic markets, developing or potential geographic markets, developing or
potential product markets, mergers, acquisitions, divestitures, data, business
methods, computer programs and related source and object code, supplier and
customer relationships, contacts and information, methods or sources of product
manufacture, know-how, product or service cost or pricing, personnel allocation
or organizational structure, business, marketing, development and expansion or
contraction plans, information concerning the legal or financial affairs of
Walmart and/or Walmart Canada, any other non-public information, and any other
information protected by the Nondisclosure and Restricted Use Agreement executed
by Associate (collectively, "Confidential Information"), the disclosure or
misuse of which could cause irreparable harm to Walmart's and/or Walmart
Canada's business, anticipated business, and its competitive position in the
retail marketplace;




--------------------------------------------------------------------------------




(E) Associate has had access to such Confidential Information in Associate's
current key officer position that would be of considerable value to Walmart's
and/or Walmart Canada's global and domestic competitors and potential
competitors and as Executive Vice President, President and Chief Executive
Officer, Walmart International, Associate will continue to have access to
Confidential Information that would be of considerable value to Walmart's global
and domestic competitors and potential competitors; and
(F) Associate acknowledges that Walmart and Walmart Canada are entitled to take
appropriate steps to ensure: (i) that its associates do not misappropriate or
make any other improper use of Confidential Information; (ii) that no individual
associate, competitor or potential competitor gains an unfair, competitive
advantage over Walmart and/or Walmart Canada; and (iii) that its competitors and
potential competitors do not improperly gain access to or make any use of
Confidential Information in their efforts to compete against, or cause harm to,
Walmart and/or Walmart Canada.

 
2. TRANSITION PAYMENTS. For purposes of this Agreement, the term "Transition
Period" means a period of one (1) year from the effective date of Associate's
termination of employment with Walmart (or any subsidiary or affiliate of
Walmart). If Walmart terminates Associate's employment, Walmart will pay
Associate during the Transition Period an amount equal to Associate's base
salary at the rate in effect on the date of termination and the Annual Incentive
Payment, as defined in Section 2(E)(iii) below, (collectively, the "Transition
Payments"), subject to such withholding as may be required by law and subject to
the conditions set forth in this Section 2. Transition Payments will also
include continuation of the Associate's health and dental coverage (except for
out-of-country health and dental coverage) for the duration of the Transition
Period. All other employment benefit coverage will cease at the end of the
Ontario Employment Standards Act minimum termination notice period applicable to
the Associate's employment, not to exceed eight (8) weeks from the termination
date. Transition Payments will commence and be paid at the times and in the
amounts provided in Section 2(E)
(A) Transition Payments will not be paid if Associate is terminated as the
result of Associate's violation of any Walmart or Walmart Canada policy.
(B) No Transition Payments will be paid if Associate voluntarily resigns or
retires from employment with Walmart or Walmart Canada.
(C) Given the availability of other programs designed to provide financial
protection in such circumstances, Transition Payments will not be paid under
this Agreement if Associate dies or becomes disabled while employed. If
Associate dies during the Transition Period, Transition Payments will cease, and
Associate's heirs will not be entitled to the continuation of such payments.
Transition Payments will not be affected by Associate's disability during the
Transition Period.
(D) Associate's violation of the obligations under Sections 4, 5 or 6, below, or
any other act that is materially harmful to Walmart's and/or Walmart Canada's
business interests during the Transition Period, will result in the immediate
termination of the Transition Payments, the recovery of the Transition Payments
already made, and any other remedies that may be available to Walmart and/or
Walmart Canada.
(E) Transition Payments will be paid as follows:
(i) The first Transition Payment shall be an amount equal to six months of the
Associate's base salary, less applicable withholding, and shall be paid within
thirty (30) days following termination;
(ii) Subsequent Transition Payments shall commence on the first regularly
scheduled pay period following six (6) months after Associate's "Separation from
Service" (as defined in section 409A of the Internal Revenue Code of 1986, as
amended, and applicable guidance issued thereunder ("Section 409A")) and shall
be made during each regularly scheduled pay period thereafter during the
Transition Period. Each Transition Payment shall be the amount which would have
continued as part of Associate's regular base salary, less applicable
withholding, and shall be made in the regularly scheduled payroll cycle, subject
to the terms and conditions of this Agreement; and


2

--------------------------------------------------------------------------------




(F) Receipt of Transition Payments will not entitle Associate to participate
during the Transition Period in any other incentive, restricted stock,
performance share, stock option, stock incentive, profit sharing, management
incentive or other associate benefit plans or programs maintained by Walmart or
Walmart Canada; except, that, Associate will be entitled to participate in such
plans or programs to the extent that the terms of the plan or program provide
for participation by former associates. Such participation, if any, shall be
governed by the terms of the applicable plan or program.
(G) The Associate acknowledges and agrees that the receipt by the Associate of
Transition Payments shall fully satisfy any and all claims of the Associate with
respect to his or her employment with Walmart and/or Walmart Canada or the
termination thereof, including but not limited to notice of termination,
termination pay, severance pay, pay in lieu of notice, wages, salary,
commissions, vacation pay, holiday pay, overtime pay, incentive plan, long-term
incentive plan, deferred profit sharing plan, executive retirement plan, stock
purchase plan, employment benefit coverage, allowances, any other payment or
benefit extended to the Associate, fees, disbursements, interest, and any and
all claims under applicable employment standards and human rights legislation
and under contract and common law and the Associate hereby releases and forever
discharges Walmart and/or Walmart Canada with respect to any and all claims
relative to same effective upon the Associate's initial receipt of any
Transition Payment.
 
3. BENEFITS. Associate will be eligible for all other payments and benefits
accrued and owing at the time of termination. Participation in all other benefit
programs available to current associates will end on the effective date of
Associate's termination, subject to Associate's rights, if any, to continue to
receive health and dental coverage, as described in Section 2 above.
 
4. COVENANT NOT TO COMPETE. Due to the strategic, sensitive and far-reaching
nature of the Associate's current and former positions at Walmart, Walmart
Canada, and Asda House Limited, and the Confidential Information to which the
Associate is and has been exposed, Associate agrees, promises, and covenants
that:
(A) For a period of one (1) year from the date on which Associate's employment
with Walmart and Walmart Canada terminates, and regardless of the cause or
reason for such termination, Associate will not directly or indirectly:
(i) own, manage, operate, finance, join, control, advise, consult, render
services to, have a current or future interest in, or participate in the
ownership, management, operation, financing, or control of, or be employed by or
connected in any manner with, any Competing Canadian Business as defined below
in Section 4(B)(i), any Competing US Business as defined below in Section
4(B)(ii), and/or any Global Retail Business as defined below in Section
4(B)(iii); and/or
(ii) participate in any other activity that risks the use or disclosure of
Confidential Information either overtly by the Associate or inevitably through
the performance of such activity by the Associate; and/or
(iii) solicit for employment, hire or offer employment to, or otherwise aid or
assist any person or entity other than Walmart and/or Walmart Canada in
soliciting for employment, hiring, or offering employment to, any Officer,
Officer Equivalent or Management Associate of Walmart, or any of its
subsidiaries or affiliates, including Walmart Canada
(B)(i) For purposes of this Agreement, the term "Competing Canadian Business"
shall include any general or specialty retail, grocery, wholesale membership
club, or merchandising business, inclusive of its respective parent companies,
subsidiaries and/or affiliates that: (a) is located in Canada and sells goods or
merchandise at retail to consumers and/or businesses (whether through physical
locations, via the internet or combined) of the types sold from time to time by
Walmart Canada or has plans to sell goods or merchandise at retail to consumers
and/or businesses (whether through physical locations, via the internet or
combined) of the types sold from time to time by Walmart Canada within twelve
(12) months following Associate's last day of employment with Walmart and/or
Walmart Canada; and (b) has gross annual consolidated sales volume or revenues
attributable to its retail operations (whether through physical locations, via
the internet or combined) equal to or in excess of the equivalent of U.S.D. $5
billion. The parties agree that as of the date of this Agreement, a Competing
Canadian Business includes but is not limited to, such entities as Hudson Bay
Company, Sears, Canadian Tire, Shoppers Drug Mart, Jean Coutu, A&P,
Metro-Richelieu, Loblaws, National Grocers, Sobeys, Future Shop, Target, Costco,
Giant Tiger, Home Depot, RONA, Lowes, and Carrefour.


3

--------------------------------------------------------------------------------




(ii) For purposes of this Agreement, the term "Competing US Business" shall
include any general or specialty retail, grocery, wholesale membership club, or
merchandising business, inclusive of its respective parent companies,
subsidiaries and/or affiliates that: (a) sells goods or merchandise at retail to
consumers and/or businesses (whether through physical locations, via the
internet or combined) or has plans to sell goods or merchandise at retail to
consumers and/or businesses (whether through physical locations, via the
internet or combined) in the United States within twelve (12) months following
Associate's last day of employment with Walmart and/or Walmart Canada; and (b)
has gross annual consolidated sales volume or revenues attributable to its
retail operations (whether through physical locations, via the internet or
combined) equal to or in excess of U.S.D. $5 billion.
(iii) For purposes of this Agreement, the term "Global Retail Business" shall
include any general or specialty retail, grocery, wholesale membership club, or
merchandising business, inclusive of its respective parent companies,
subsidiaries and/or affiliates, that: (a) in any country or countries outside of
the United States and Canada in which Walmart conducts business or intends to
conduct business in the twelve (12) months following Associate's last day of
employment with Walmart, sells goods or merchandise at retail to consumers
and/or businesses (whether through physical locations, via the internet or
combined); and (b) has gross annual consolidated sales volume or revenues
attributable to its retail operations (whether through physical locations, via
the internet or combined) equal to or in excess of U.S.D. $5 billion in any
country pursuant to (B)(iii)(a) or in the aggregate equal to or in excess of
U.S.D. $5 billion in any countries taken together pursuant to (B)(iii)(a) when
no business in any one country has annual consolidated sales volume or revenues
attributable to its retail operations equal to or in excess of U.S.D. $5
billion.
(iv) For purposes of this Agreement, the term "Management Associate" shall mean
any domestic or international associate holding the title of "manager" or above.
(v) For purposes of this Agreement, the term "Officer" shall mean any domestic
Walmart or Walmart Canada associate who holds a title of Vice President or
above.
(vi) For purposes of this Agreement, the term "Officer Equivalent" shall mean
any non-U.S. Walmart associate who Walmart views as holding a position
equivalent to an officer position, such as managers and directors in
international markets, irrespective of whether such managers and directors are
on assignment in the U.S.
(C) Ownership of an investment of less than the greater of U.S.D. $25,000 or 1%
of any class of equity or debt security of a Competing Canadian Business, a
Competing U.S. Business, and/or a Global Retail Business will not be deemed
ownership or participation in ownership of a Competing Canadian Business, a
Competing U.S. Business, and/or a Global Retail Business for purposes of this
Agreement.
(D) The covenant not to compete contained in this Section 4 shall bind
Associate, and shall remain in full force and effect, regardless of whether
Associate qualifies, or continues to remain eligible, for the Transition
Payments described in Section 2 above. Termination of the Transition Payments
pursuant to Section 2 will not release Associate from Associate's obligations
under this Section 4.
 
5. FUTURE ASSISTANCE. Associate agrees to provide reasonable assistance and
cooperation to Walmart in connection with any agency investigation, litigation
or similar proceedings that may exist or may arise regarding events as to which
Associate has knowledge by virtue of Associate's employment with Walmart and/or
Walmart Canada. Walmart will compensate Associate for reasonable travel,
materials, and other expenses incidental to any such support Associate may
provide to Walmart and/or Walmart Canada, at Walmart's and/or Walmart Canada's
request.
 
6. PRESERVATION OF CONFIDENTIAL INFORMATION. Associate will not at any time,
directly or indirectly, use or disclose any Confidential Information obtained
during the course of Associate's employment with Walmart, Walmart Canada, and/or
Asda House Limited and following the Associate's termination of employment with
Walmart and/or Walmart Canada, except as may be authorized by Walmart.
 
7. REMEDIES FOR BREACH. The parties shall each be entitled to pursue all legal
and equitable rights and remedies to secure performance of their respective
obligations and duties under this Agreement, and enforcement of one or more of
these rights and remedies will not preclude the parties from pursuing any other
rights and remedies. Associate acknowledges that a breach of the provisions of
Sections 4 through 6, above, could result in substantial and irreparable damage
to Walmart's and/or Walmart Canada's business, and that the restrictions
contained in Sections 4 through 6 are a reasonable attempt by Walmart and
Walmart Canada to protect its rights and to safeguard its Confidential
Information. Associate expressly agrees that upon a breach or a threatened
breach of the provisions of Sections 4 through 6, Walmart shall be entitled to
injunctive relief to restrain such violation, and Associate hereby expressly
consents to the entry of such temporary, preliminary, and/or permanent
injunctive relief, as may be necessary to enjoin the violation or threatened
violation of Sections 4 through 6. With respect to any breach of this Agreement
by Associate, Associate agrees to indemnify and hold Walmart and/or Walmart
Canada harmless from and against any and all loss, cost, damage, or expense,
including, but not limited to, attorneys' fees, incurred by Walmart and/or
Walmart Canada, and to return immediately to Walmart and/or Walmart Canada all
of the monies previously paid to Associate by Walmart and/or Walmart Canada
under this Agreement; provided, however, that such repayment shall not
constitute a waiver by Walmart or Walmart Canada of any other remedies available
under this Section or by law, including injunctive relief.
 
8. SEVERABILITY.  In the event that a court of competent jurisdiction shall
determine that any portion of this Agreement is invalid or otherwise
unenforceable, the parties agree that the remaining portions of the Agreement
shall remain in full force and effect. The parties also expressly agree that if
any portion of the covenant not to compete set forth in Section 4 shall be
deemed unenforceable, then the Agreement shall automatically be deemed to have
been amended to incorporate such terms as will render the covenant enforceable
to the maximum extent permitted by law.


4

--------------------------------------------------------------------------------




9. NATURE OF THE RELATIONSHIP. Nothing contained in this Agreement shall be
deemed or construed to constitute a contract of employment for a definite term.
The parties acknowledge that Associate is not employed by Walmart or Walmart
Canada for a definite term, and that either party may sever the employment
relationship at any time and for any reason not otherwise prohibited by law.
 
10. ENTIRE AGREEMENT. This document, along with the most recent Non-Disclosure
and Restricted Use Agreement executed by and between the parties (the "Ancillary
Agreement"), contain the entire understanding and agreement between Associate
and Walmart regarding the subject matter of this Agreement and the Ancillary
Agreement. This Agreement, together with the Ancillary Agreement, supersede and
replace any and all prior understandings or agreements between the parties
regarding this subject, including the Prior Agreements and no representations or
statements by either party shall be deemed binding unless contained herein or
therein.
 
11. MODIFICATION.  This Agreement may not be amended, modified, or altered
except in a writing signed by both parties or their designated representatives.
 
12. SUCCESSORS AND ASSIGNS. This Agreement will inure to the benefit of, and
will be binding upon, Walmart, its successors and permitted assigns, Walmart
Canada, its successors and permitted assigns, and on Associate and Associate's
heirs, successors, and permitted assigns. No rights or obligations under this
Agreement may be assigned to any other person without the express written
consent of all parties hereto.
 
13. COUNTERPARTS.  This Agreement may be executed in counterparts, in which case
each of the two counterparts will be deemed to be an original.
 
14. GOVERNING LAW AND VENUE. This Agreement shall be governed by, and construed
in accordance with, the laws of the Province of Ontario and the laws of Canada.
The parties do hereby irrevocably: (a) submit themselves to the personal
jurisdiction of such courts; (b) agree to service of such courts' process upon
them with respect to any such proceeding; (c) waive any objection to venue laid
therein; and (d) consent to service of process by registered mail, return
receipt requested. Associate further agrees that in any claim or action
involving the execution, interpretation, validity, or enforcement of this
Agreement, Associate will seek satisfaction exclusively from the assets of
Walmart and/or Walmart Canada and will hold harmless all of Walmart's and/or
Walmart Canada's individual directors, officers, employees, and representatives.
The parties also agree that they will first attempt to resolve any disputes
arising under this Agreement through good faith negotiations.
 
15. STATEMENT OF UNDERSTANDING. By signing below, Associate acknowledges: (i)
that Associate has received a copy of this Agreement, (ii) that Associate has
read the Agreement carefully before signing it, (iii) that Associate has had
ample opportunity to ask questions concerning the Agreement and has had the
opportunity to discuss the Agreement with legal counsel of Associate's own
choosing, and (iv) that Associate understands the rights and obligations under
this Agreement and enters into this Agreement voluntarily.
 
16. Section 409A.  To the extent applicable, the payments made under this
Agreement are intended to comply with Section 409A. Although Walmart intends to
administer this Agreement so that it will comply with the requirements of
Section 409A, Walmart does not represent or warrant that this Agreement will
comply with Section 409A or any other provision of federal, state, local, or
non-United States law. Neither Walmart nor any of its directors, officers,
employees or advisers shall not be liable to the Associate (or any other
individual claiming a benefit through the Associate) for any tax, interest, or
penalties the Associate may owe as a result of compensation paid under this
Agreement, and shall have no obligation to indemnify or otherwise protect the
Associate from the obligation to pay any taxes pursuant to Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
WAL-MART STORES, INC.
 
DAVID CHEESEWRIGHT
 
 
 
By:_/s/ Jacqueline Telfair
 
/s/ David Cheesewright    
Name: Jacquelin L. Telfair
 
 
Title: Vice President, Executive and Corporate Compensation
 
 
 
 
 
WAL-MART CANADA CORP.
 
 
 
 
 
By: /s/ Shelley Broader
 
 
Name:    Shelley Broader
 
 
Title: President and Chief Executive Officer
 
 
Wal-Mart Canada Corp.
 
 


5